Upon the special verdict the court, being of opinion that the defendants were guilty, pronounced judgment against them, from which they appealed.
The facts are stated in the opinion.
The defendants are indicted for selling spirituous liquors "in quantities of one quart and less than five gallons," without a license, the same not being "the products of his (their) own farm."
The statute (Acts 1887, ch. 135, sec. 31) provides, among other things, as follows: "Every person, company or firm, for selling spirituous, vinous or malt liquors or medicated bitters, shall pay a license tax semiannually in advance, on the first day of January and July, as follows. . . . Second, for selling in quantities of one quart and less the five gallons, twenty-five dollars for each six months," etc. "Nothing in this section contained shall prevent any person selling wines of his own manufacture at the place of manufacture, or any person from selling spirits or wines, theproducts of his own farm, in quantities of not less than one quart."
It appears from the special verdict that the defendants sold to the person named in the indictment one quart of spirituous liquors, neither of them having a license to sell such liquors. It appears further, that the defendant Kennerly was in the employment of the other defendant as his clerk, and sold the spirits with the knowledge and consent of the former. It likewise further appears that the spirits so sold were manufactured out of "the products of" the farm of the said Patterson "and out of the said Patterson's toll from his mill, located on said last mentioned farm of said Patterson."
The spirits sold were of the tolls — the grain earned — of the mill, as well as the products of the farm mentioned, and the defendants could not *Page 511 
lawfully sell the same without a license, unless such toll should be treated as part of the products of the farm, as the counsel for the (659) defendants contend it should be.
The words of the statute to be interpreted are "the products of his ownfarm." Now, a farm, the farm, his farm, in the ordinary sense, implies the land cultivated — used in some way — for the purposes of production by the owner thereof, or some other person having a temporary estate or interest therein, and land, whether covered by forest or not, adjoining or near and made subservient thereto, and used in aid thereof, for the purposes of producing grain — such as wheat, Indian corn, rye, barley, cotton, fruits, hay, vegetables, and the like, and perhaps livestock, such as cattle, sheep, horses, swine, and the like, by transmutation, directly or indirectly, brought about by the cultivation of the soil. Bur. Law Dic. — Farm.
"The products" of the farm are such things as are so produced by labor or otherwise, and of spontaneous growth, and "the products of his own farm" are such as are produced by him who so owns   and cultivates a farm. A mill situate on a farm is not a product of it — it is not the result of the cultivation of the soil — it is not essential to it — it is a structure enclosing machinery for the purposes of manufacture, transformation, not transmutation, and its earnings — the tolls — are not products of the owner's farm, but the products of the farms of other people, and the clause in question clearly does not therefore embrace them. A grist mill is no more a part of the farm than a cotton mill, a cotton gin, a blacksmith shop, or other structure or machinery erected on it for the purposes of manufacture. The earnings of such things are not of the product of the farm, in the sense of the statute.
The purpose of the statutory provision in question is not to encourage millers, but to afford ever farmer the largest opportunity to sell the corn, wheat, rye, and the like, produced on his own farm, by turning it into an article or ready sale at a better price. He may sell spirituous liquors manufactured out of "the products of his own              (660) farm" — the rye, wheat, and Indian corn produced by him, without paying a tax for license to do so; beyond that, he must pay a license tax. We cannot hesitate to hold that such is the meaning of the statute.
There is no error, and the judgment must be affirmed.
Affirmed.
Cited: S. v. Hart, 107 N.C. 789. *Page 512